Dear Representative Holden,
Your request for an opinion concerning the constitutionality of Act Number 1251 of the 1995 Regular Session has been forwarded to me for research and reply.  You asked whether Act Number 1251 is constitutional?
Act Number 1251 has five sections.  The first section commands the Department of Public Safety and Corrections to maintain a registry of all cases of convictions of criminal sex offenses against children.  The last four sections repeal statutes or sections of statutes which were previously enacted into law by the legislature.  Each section of Act Number 1251 addresses similar subject matter, is unambiguous, and is narrowly drawn.
None of the repealed laws or sections thereof, were protected in either the Louisiana Constitution or the United States Constitution.  Act Number 1251 neither creates a class of people, nor does it disproportionately affect any class of people.  Additionally, Act Number 1251 is applied prospectively because it is substantive, therefore it is not an ex post facto application of the law.  It is a fundamental precept of a democratic form of government that any law passed by an act of the legislature may be repealed by a subsequent act of the legislature. Therefore, it is the opinion of this office that Act Number 1251 is constitutional.
Sincerely,
                         Robert L. Odinet Assistant Attorney General
RLO:klf
RECEIVED: 9/19/95
RELEASED:
ROBERT L. ODINET Assistant Attorney General